{¶ 30} Being unable to concur with the majority's determination that there was insufficient evidence to allow the jury to consider the issue of punitive damages, I respectfully dissent. Before submitting the issue of punitive damages to the jury, the trial court was required to determine whether reasonable minds could differ as to whether Derenia was aware that her actions had a great probability of causing substantial harm, and that there was sufficient evidence that she consciously disregarded the safety of others. Preston v. Murty (1987), 32 Ohio St. 3d 334,336, 512 N.E.2d 1174. Viewing the record in a light most favorable to appellees, I believe there was sufficient (albeit conflicting) evidence that Derenia's decision to continue driving, when faced with knowledge of a dangerous situation, and her subsequent actions and inactions in addressing the danger exhibited a conscious disregard for the safety of others. The court instructed the jury as to the issue of whether Derenia's acts or failure to act demonstrated a conscious disregard for the rights and safety of other persons that had a great probability of causing substantial harm (and, in fact, the jury ultimately found actual malice). I conclude that the trial court did not err in permitting the jury to consider the issue of punitive damages because reasonable minds could differ as to whether Derenia's conduct constituted malice, and I therefore disagree with the majority's determination that the issue of punitive damages should not have gone to the jury.